Citation Nr: 9911731	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-05 473A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested 
by insomnia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant served on active duty from August 1988 to July 
1992, and had 3 months and 8 days of active duty prior to 
that time period.  The veteran's DD-214 form indicates that 
he served in Southwest Asia during the Persian Gulf War from 
June 6, 1991 to September 5, 1991.

This matter originally came to the Board of Veterans' Appeals 
(the Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO) that had, inter alia, denied service 
connection for dandruff and loss of sleep.  In a September 
1997 decision, the Board denied entitlement to service 
connection for a scalp condition, claimed as dandruff, and 
for a disability manifested by insomnia.  

In January 1999, reconsideration of that decision was ordered 
on the Board's own motion, as it pertains to the issue of 
service connection for a disability manifested by insomnia, 
by the authority granted to the Chairman in 38 U.S.C.A. 
§ 7103 (West 1991 & Supp. 1998), and the case is now before 
an expanded Reconsideration Section of the Board.  This 
decision by the Reconsideration Section replaces the decision 
of September 12, 1997, only with respect to the issue of 
entitlement to service connection for a disability manifested 
by insomnia.  This decision has no effect on the prior 
decision of the Board that denied the veteran's claim for 
service connection for a scalp condition.  


REMAND

The appellant contends that he first began to have insomnia 
approximately 3 weeks after returning from the Persian Gulf, 
and that he has had difficulty sleeping ever since that time.

A review of the appellant's service medical records reveals 
no disorder manifested by insomnia, and none was noted at his 
June 1988 enlistment medical examination or June 1992 service 
separation medical examination.

VA clinical treatment records from August 1994 to May 1995 
reflect that the appellant complained of insomnia.  When he 
was seen on an outpatient basis in August 1994, he stated 
that he had difficulty sleeping on and off for the past two 
years; a clinical assessment of subjective insomnia was 
noted.  When he was seen in December 1994, he again described 
having irregular sleep (2-4 or 6 hours of sleep), without 
obtaining restful sleep.  The findings and assessment 
included poor sleep pattern, likely from night job as a 
banquet setter.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation: (Note: As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:

(a)(1)  Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:  
(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and (ii)	  by 
history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis.  (2)  For 
purposes of this section, "objective 
indications of chronic disability" 
include both "signs," in the medical 
sense of objective evidence perceptible 
to an examining physician, and other, 
non-medical indicators that are capable 
of independent verification.  (3)  For 
purposes of this section, disabilities 
that have existed for 6 months or more 
and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered chronic.  The 6-month period 
of chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.  (4)  A chronic disability 
resulting from an undiagnosed illness 
referred to in this section shall be 
rated using evaluation criteria from part 
4 of this chapter for a disease or injury 
in which the functions affected, 
anatomical localization, or 
symptomatology are similar.  (5)  A 
disability referred to in this section 
shall be considered service- connected 
for purposes of all laws of the United 
States.  (b)  For the purposes of 
paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations 
of undiagnosed illness include, but are 
not limited to:  (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) 
muscle pain (5) joint pain (6) neurologic 
signs or symptoms (7) neuropsychological 
signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper 
or lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual 
disorders. (c)  Compensation shall not be 
paid under this section:  (1)  if there 
is affirmative evidence that an 
undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or (2)  if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or (3)  if there is 
affirmative evidence that the illness is 
the result of the veteran's own willful 
misconduct or the abuse of alcohol or 
drugs. (d)  For purposes of this section:  
(1)  the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.  (2)  the 
Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 
C.F.R. § 3.317 (1998).

As noted, the appellant argues that he began to have insomnia 
a few weeks after returning from the Persian Gulf, and that 
he has had difficulty sleeping since that time.  Although the 
appellant's claim has been adjudicated by the RO on a direct 
incurrence basis, it has not been addressed in terms of 
whether the insomnia condition is a manifestation of an 
undiagnosed illness under 38 U.S.C.A. § 1117 (West 1991 and 
Supp. 1998) and 38 C.F.R. § 3.317 (1998).  

Given the fact that the veteran served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, the Board finds that 
the appellant's claim must also be addressed on that basis.  
The Board would note, however, that in order to establish 
such a claim, the criteria provide, in pertinent part, that 
the illness not be attributable to any known clinical 
diagnosis by history, physical examination and laboratory 
tests and/or was not caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for insomnia since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran.

2. The veteran should be afforded a 
Persian Gulf examination, if available, 
or in the alternative, an examination by 
an appropriate specialist, to ascertain 
the nature, manifestations, severity and 
etiology of any disorder manifested by 
insomnia.  All appropriate studies must 
be conducted.  The examiner is requested 
to determine whether the veteran's 
current disability, if any, pre-existed 
service and, if so, whether it was 
aggravated by service.  The examiner is 
also requested to determine whether the 
veteran's insomnia is chronic, has a 
known etiology, can be attributed to any 
known clinical diagnosis, and whether it 
is as least as likely as not related to 
the veteran's military service.  The 
examiner is further requested to express 
an opinion as to whether the veteran has 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
signs or symptoms involving insomnia 
resulting from the veteran's Persian Gulf 
War service.  The examiner must review 
pertinent service medical records and 
post service medical records in assessing 
any current level of disability, and must 
affirmatively state in any subsequent 
report that such records have been 
reviewed.  Therefore, copies of all 
relevant medical records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review prior to and 
during the examination.  A report of the 
examination must be associated with the 
veteran's claims folder.

3. Thereafter, the RO should again 
address the issue presented on appeal.  
The RO should adjudicate the issue 
presented on appeal on the basis of 
whether service connection is warranted 
on the basis of the veteran's status as a 
Persian Gulf veteran, to include 
consideration under 38 U.S.C.A. 1117 
(West 1991 & Supp. 1998); 38 C.F.R. § 
3.317 (1998), as well as on the basis of 
direct service connection on the basis of 
incurrence or aggravation of a disease or 
injury during active service.  If the 
benefit sought on appeal is not allowed, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be provided a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need do nothing until further 
notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




			
	Ronald R. Bosch	V. L. Jordan
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


